Case: 18-14610   Date Filed: 02/19/2020   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14610
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:18-cr-00135-AKK-JEO-2


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


SERGIO ORTIZ,

                                                         Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________

                            (February 19, 2020)

Before WILLIAM PRYOR, JILL PRYOR, and GRANT, Circuit Judges.

PER CURIAM:
              Case: 18-14610    Date Filed: 02/19/2020   Page: 2 of 2


      Wilson Green, appointed counsel for Sergio Ortiz in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Ortiz’s convictions and sentences are AFFIRMED.




                                         2